DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTROLUMINESCENT DISPLAY DEVICE FOR SAMPLING AND SENSING PIXELS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (U.S. Patent No. 10,497,308) in view of Lin et al (U.S. Patent Pub. No. 2021/0295775) and in view of Lee et al (U.S. Patent Pub. No. 2016/0189622).

Regarding claim 1, Tseng discloses an electroluminescent display device (20), comprising: 
a display panel (27) including a plurality of pixels (271) connected to a plurality of sensing lines (SL), (fig. 2, col. 2, line 57 - col. 3, line 18); 
a plurality of sampling circuits (411 and 413) configured to simultaneously sample driving characteristics of the plurality of pixels (271) to generate sampling outputs (i.e. generate pairs of differential input signals), (fig. 3, col. 4, lines 37-50); 
a plurality of sampling multiplexers (431 and 433) configured to divide the sampling outputs into a plurality of groups of sampling outputs (i.e. output of switches SWsel1 and SWsel2 of selection circuits 431 and 433 are two groups) and to alternately select the plurality of groups of sampling outputs (fig. 3, col. 4, lines 6-20 and col. 5, lines 30-51).

However, Tseng does not mention a plurality of scalers.
In a similar field of endeavor, Lin teaches an electroluminescent display device (20), (fig. 2, [0021]), comprising:
a plurality of sampling circuits (311a and 313a);
a plurality of scalers (311b and 313b), each of the plurality of scalers connected to a corresponding one of the plurality of sampling multiplexers (i.e. it would have been obvious to have the scaling circuits 311b and 313b be connected to corresponding selection circuits 431 and 433 of Tseng); and 
a global multiplexer (32) configured to selectively connect outputs of the plurality of scalers (311b and 313b) to an analog-to-digital conversion circuit (35) through gain amplifier 33, (fig. 3a, [0033 and 0035-0038]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Tseng, by specifically providing the plurality of scalers, as taught by Lin, for the purpose of improving signal quality, [0007].

However, Tseng in view of Lin does not mention the total number of the plurality of scalers is less than a total number of plurality of sampling circuits. 
In a similar field of endeavor, Lee teaches wherein a total number of the plurality of scalers (i.e. one scaler 156) is less than a total number of plurality of sampling circuits (i.e. plurality of sampling and holding circuits 153-1 to 153-m), (fig. 4, [0061 and 0078]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Tseng in view of Lin, by specifically providing the number of scaler to be less than the number of sampling circuits, as taught by Lee, for the purpose of enhancing operation reliability with a reduced size, [0020].

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Lin.

Regarding claim 9, Tseng discloses an electroluminescent display device (20) comprising: 
a display panel (27) including a plurality of pixels (271) connected to a plurality of sensing lines (SL), (fig. 2, col. 2, line 57 – col. 3, line 18); 
a plurality of sampling circuit groups (i.e. S/H circuit 2311-2315 and SH circuit 2331-2335) including a first sampling circuit group comprising a first plurality of sampling circuits (SH circuit 2311-2315) that are each connected to a corresponding one of the plurality of sensing lines (SL1-SL3), and a second sampling circuit group including a second plurality of sampling circuits (SH circuit 2331-2335) that are each connected to a corresponding one of the plurality of sensing lines (SL1-SL3), the plurality of sampling circuit groups configured to sample driving characteristics (threshold voltages of the pixel circuits 271) of the plurality of pixels (271), (fig. 2, col. 3, lines 1-18); 
a plurality of sampling multiplexers (231b and 233b) including a first sampling multiplexer (231b) and a second sampling multiplexer (233b), the first sampling multiplexer connected to the first sampling circuit group (2311-2315) but not the second sampling circuit group, and the second sampling multiplexer (233b) connected to the second sampling circuit group (2331-2335) but not the first sampling circuit group, (fig. 2, col. 3, lines 19-57).

However, Tseng does not mention a plurality of scalers.
In a similar field of endeavor, Lin teaches an electroluminescent display device (20), (fig. 2, [0021]) comprising: 
a plurality of sampling circuit (311a and 313a);
a plurality of scalers (311b and 313b) including a first scaler (311b) and a second scaler (313b), the first scaler (311b) connected to the first sampling multiplexer (i.e. it would be obvious that the scaling circuit 311b be connected to the selection module 231b of Tseng) but not the second sampling multiplexer (selection module 233b of Tseng), and the second scaler (313b) connected to the second sampling multiplexer (i.e. it would be obvious that the scaling unit 313b be connected to the selection module 233b of Tseng) but not the first sampling multiplexer, (fig. 3a, [0033-0035]); 
a global multiplexer (32) connected to a first output of the first scaler (311b) and to a second output of the second scalar (313b), the global multiplexor (32) configured to selectively connect the first output of the first scalar (311b) or the second output of the second scalar (313b) to an analog-to digital conversion circuit (ADC) (35), (fig. 3a, [0035]), 
wherein while the first output of the first scalar (311b) is connected to the ADC (35) through the global multiplexor (32), the second output of the second scalar (313b) is not connected to the ADC (35) (i.e. when signal ENsel(ch1) is high, the scaling circuit 311b is connected to the ADC 35 through selection module 32) and the second input of the second scalar (313b) is connected to the second sampling circuit group (313a) through the second sampling multiplexor (i.e. it would be obvious that the scaling circuit 313b would be connected to the sampling circuit 313a through selection module 233b of Tseng), and 
while the second output of the second scalar (313b) is connected to the ADC (35) through the global multiplexor (32), the first output of the first scalar (311b) is not connected to the ADC (35) (i.e. when signal ENsel(ch2) is high, the scaling circuit 313b is connected to the ADC 35 through selection module 32) and the first input of the first scalar (311b) is connected to the first sampling circuit group (311a) through the first sampling multiplexor (i.e. it would be obvious that the scaling circuit 311b would be connected to the sampling circuit 311a through selection module 231b of Tseng).  
Note that the combination of Tseng and Lin would result in the selection module 231b of Tseng be connected between the S/H circuits 2311-2315 of Tseng and the scaling circuit 311b of Lin.
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Tseng, by specifically providing the scalers, as taught by Lin, for the purpose of improving signal quality, [0007].

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tseng in view of Lin and in view of Lee.

Regarding claim 11, Tseng in view of Lin discloses everything as specified above in claim 9.  However, Tseng in view of Lin does not mention a total number of the first plurality of sampling circuits and the second plurality of sampling circuits is greater than a total number of the plurality of scalars.
In a similar field of endeavor, Lee teaches wherein a total number of the first plurality of sampling circuits (i.e. 153-1 and 153-2) and the second plurality of sampling circuits (i.e. 153-m-1 and 153-m) is greater than a total number of the plurality of scalars (i.e. one scaler 156), (fig. 4, [0061-0062 and 0076]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Tseng in view of Lin, by specifically providing the total number of the sampling circuits to be greater than the total number of scalers, as taught by Lee, for the purpose of enhancing operation reliability with a reduced size, [0020].

Regarding claim 12, Lee discloses wherein a total number of the plurality of sampling multiplexers (155) is equal to a total number of the plurality of scalers (156), (fig. 4, [0078]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Tseng in view of Lin, by specifically providing the number of sampling multiplexer to be equal to the number of scaler, as taught by Lee, for the purpose of enhancing operation reliability with a reduced size, [0020].

Reasons for Allowance
Claim 2, none of the prior art of record teaches alone or in combination the limitation “wherein, while a first scaler among the plurality of scalers is connected to the analog-to-digital conversion circuit, each remaining scaler from the plurality of scalers is not connected to the analog-to-digital conversion circuit and is connected to one of the plurality of sampling circuits through one of the plurality of sampling multiplexers.”

Claim 3 is dependent upon claim 2 and is allowed for the reason mentioned above in claim 2.  

Claim 4, Tseng discloses wherein each of the plurality of sampling circuits includes: 
a first switch (SWin1) configured to supply an initialization voltage to a sensing line among the plurality of sensing lines for an initialization time; 
a second switch (SWsel1) configured to apply a voltage of the sensing line on which the driving characteristics of the pixels is reflected to a first node for a sampling time that is subsequent the initialization time; and 
a sampling capacitor (Cs1) connected to the first node and the second node, (fig. 5).
However, none of the prior art of record teaches alone or in combination the limitation “a third switch configured to apply a first reference voltage to a second node during the sampling time.”

Claims 5-6 is dependent upon claim 4 and is allowed for the reason mentioned above in claim 4.  

Claim 7, Tseng discloses wherein each of the plurality of sampling circuits includes: 
a first switch (SWin1) configured to supply an initialization voltage to a sensing line among the plurality of sensing lines for an initialization time; 
a second switch (SWsel1) configured to apply a voltage of the sensing line on which the driving characteristics of the pixels is reflected to a first node for a sampling time that is subsequent the initialization time; and
a sampling capacitor (Cs1) connected to the first node and the second node, (fig. 5).
However, none of the prior art of record teaches alone or in combination the limitation “a third switch configured to apply a first reference voltage to a second node for the sampling time; and a fourth switch configured to apply a second reference voltage different from the first reference voltage to the first node in a scaling time that is subsequent the sampling time, wherein the second reference voltage is applied to the second node through a corresponding sampling multiplexer from the plurality of sampling multiplexers during the scaling time.”

Claim 8 is dependent upon claim 7 and is allowed for the reason mentioned above in claim 7. 

Claim 10, none of the prior art of record teaches alone or in combination the limitation “wherein the first scaler is not connected to the first sampling group while the first output of the first scalar is connected to the ADC, and the second scaler is not connected to the second sampling group while the second output of the second scaler is connected to the ADC.”

Claim 13 is allowed for similar reason as mentioned above in claim 4.

Claims 14-15 are dependent upon claim 13 and are allowed for the reason mentioned above in claim 13.  

Claim 16 is allowed for similar reason as mentioned above in claim 7. 

Claim 17 is dependent upon claim 16 and is allowed for the reason mentioned above in claim 16.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691